DETAILED ACTION
This Office Action is in response to the amendment, filed on February 17, 2021.  Primary Examiner acknowledges Claims 1 and 3-16 are pending in this application, with Claims 1, 8, 13, and 16 having been currently amended, and Claim 2 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
nding layer”.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 12-14, and 16 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320, which is a national stage entry of PCT/AU2015/050745 - having an international filing date of November 26, 2015). 
As to Claims 1, 12, and 13 Baigent discloses a cushion member (best seen 21A-21C) for a patient interface device, the cushion member comprising: a sealing portion (3100, “seal forming structure 3100” Para 0320; “seal-forming structure 3100, such as a textile or fabric material.” Para 0296) comprising a flap portion (the combination of 3108 and 3109) including a first layer (3109, “a cushion membrane layer 3109 that may be made from textile or foam”; “the cushion membrane layer 3109 may be made from a textile” Para 0320) and a second layer (3108, “silicone cushion 3108” Para 0320) mechanically bonded (“may be glued” and “overmoulded” Para 0320) to the first layer (3109), the first layer (3109) being structured to engage a face of being soft and comfortable to be worn against the patient's skin.” Para 0317) and being made of a fabric material (“textile” Para 0320), the second layer (3108) being made of a material “silicone” (Para 0320); and a base portion (3103) bonded (“the clip 3103 is formed from a rigid plastic material and a silicone cushion 3108 may be overmolded onto the clip 3103.” Para 0320) to the second layer (3108) being structured to be coupled to a gas delivery conduit (via “a plenum chamber 3200, a positioning and stabilizing structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285, best seen Figure 7A, 15A, 18), wherein the flap portion (the combination of 3108 and 3109) has an outer edge (defined by the outer perimeter of 3108 receiving 3109) and an inner edge (defined by the inner perimeter of 3108 which bonds to 3103), wherein the base portion (3103) comprises a bonding layer (defined by the T shaped region of 3103 where 3108 overlaps, best seen Figure 21B) chemically bonded (“overmolded onto the clip 3103.” Para 0320) on the second layer (3108) to form a lap joint, and wherein the bonding layer (defined by the T shaped region of 3103 where 3108 overlaps, best seen Figure 21B) is between the outer edge (defined by the outer perimeter of 3108 receiving 3109) and the inner edge (defined by the inner perimeter of 3108 which bonds to 3103).
Regarding the newly added limitations of the independent Claims, Applicant has amended the claims to incorporate not only “a bonding layer chemically bonded to the first side of the second layer to form a lap-joint” but further “wherein a second side of the second layer at the lap-joint is mechanically bonded to the first layer such that the second layer is disposed between the first layer and the bonding layer at the lap-joint”.  Despite Applicant’s 
[0320] FIGS. 21A to 21C depict other examples of the seal forming structure 3100 that may include foam. In these examples, the clip 3103 is formed from a rigid plastic material and a silicone cushion 3108 may be overmolded onto the clip 3103. The seal forming structure 3100 may also include a cushion membrane layer 3109 that may be made from textile or foam and may be glued onto the silicone cushion 3108. Alternatively, the cushion membrane layer 3109 may be made from a textile and the silicone cushion 3108 may be overmoulded onto the cushion membrane layer 3109. In another alternative, the cushion membrane layer 3109 may be made from textile and may be attached to the silicone cushion 3108 by a removable connection, e.g., using hook and loop material.
As shown in the bolded text above, Baigent discloses a bonding layer (defined by the T shaped region of 3103 where 3108 overlaps, best seen Figure 21B) chemically bonded (“overmolded onto the clip 3103.” Para 0320) to the first side of the second layer (3108) to form a lap-joint; wherein the second side of the second layer (3108) is mechanically (“may be glued” and “overmoulded” Para 0320) to the first layer (3109) such that the second layer (3108) is disposed between the first layer (3109) and the second layer (3108).  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), Applicant has not providing a distinguishing and exclusionary lexicon between “chemical bonding” and “mechanical bonding”.  In particular, Applicant’s original specification as filed states:
[29] As used herein, the phrase "mechanical bond" shall mean a bond formed as a result of the curing (i.e., solidifying) of a material…
[30] As used herein, the phrase "chemical bond" shall mean a bond formed as a result of the curing (i.e., solidifying) of a first material to a second material…

Despite the aforementioned bolded text, it appears both bonding methods include the use of “curing (i.e., solidifying)”.  Applicant’s reliance of “a material” with respect to “mechanical bonding” and “a first material to a second material” with respect to “chemical bonding” does not appear to be exclusionary proviso when looking at Applicant’s independent claims which clearly recite “second layer mechanically bonded to the first layer”, “a bonding layer chemically bonded to the second layer”, and a the newly added limitation “a second side of the second layer at the lap-joint is mechanically bonded to the first layer”.  In light of the aforementioned, it appears each the bonding methodologies of “chemical bonding” and “mechanical bonding” are not exclusionary as each methodology recited has one material “bonded to” another material. 
	Yet, Baigent does not expressly disclose or teach the features of “at the lap-joint” - “wherein a second side of the second layer at the lap-joint is mechanically bonded to the first layer such that the second layer is disposed between the first layer and the bonding layer at the lap-joint.”
	As Baigent does not disclose an exclusionary proviso as to why the second side of the first layer cannot be bonded at the first layer “at the lap-joint” and the second layer disposed between the first layer and the bonding layer “at the lap-joint”, the decision to modify the first layer to extend over the second layer “at the lap-joint” is an obvious to try from a finite number of configurations resulting in a reasonable expectation of success which would yield the predictable results of providing a “soft and conformable [textile] to be worn against the patient’s skin” (Para 0317). Thus, the decision to select the extension or contraction length of the first layer over the second layer is a function of the expected regions one of ordinary skill in the art would have expected the patient’s skin to contact during the usage of the device. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimal or workable ranges involves only routine skill in the art.  Applicant has not asserted the specific construction “at the lap-joint” of each of the “first layer”, “second layer”, and “bonding layer” provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a region whereby the textile material is worn against the patient’s skin; thus, the use of the specific construction of bonding “at the lap-joint” appears to lack criticality in its design.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the Baigent. Therefore, it would have been obvious to one having ordinary skill in the art to modify the length of the first layer of Baigent to extend over the second layer “at the lap-joint” in which the second layer and the bonding layer are attached, a known result effective variable to 
As to Claims 5-7 and 14, Baigent discloses the second layer (3108) comprises a first portion and a second portion extending from the first portion, wherein the first portion is chemically bonded (“overmolded onto the clip 3103.” Para 0320) on the bonding layer (defined by the T shaped region of 3103 where 3108 overlaps, best seen Figure 21B), and wherein the second portion is not chemically bonded to the bonding layer (defined by the T shaped region of 3103 where 3108 overlaps, best seen Figure 21B), and wherein the second portion is flat. Regarding Claims 6, 7, and 14, the flap portion (the combination of 3108 and 3109) has an outer edge (defined by the outer perimeter of 3108 receiving 3109) wherein the bead is formed by the chemically bonding (“overmolded onto the clip 3103.” Para 0320) of the lap joint. 
As to Claim 9, Baigent discloses the flap portion (the combination of 3108 and 3109) are received via bonding (“overmolded onto the clip 3103.” Para 0320) onto the base portion (3103).  This attachment does not appear to have any tension components. 
As to Claim 16, please see the rejections of Claims 1 and 13, which disclose the features of the cushion member.  Regarding the frame member and the strap member, Baigent discloses the base portion (3103) is structured to be coupled to a gas delivery conduit (via “a plenum chamber 3200, a positioning and stabilizing structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285, best seen Figure 7A, 15A, 18). Consequently, the strap member is “positioning and stabilizing structure 3300” and the frame member is “connection port 3600”. 

Claims 8, 10, 11, and 15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320, which is a national stage entry of PCT/AU2015/050745 - having an international filing date of November 26, 2015) in view of Ellis (2017/0049983, which is a continuation in part of PCT/US2015/000041 - having an international filing date March 26, 2015). 
As to Claims 8 and 15, Baigent discloses the features of the cushion member having a flap portion (the combination of 3108 and 3109); yet does not expressly disclose the features of a second flap portion.  Ellis teaches a similar cushion member (Figures 1-4 and 6) having multiple flap portions (Figures 1-4) bonded to a base portion (16), wherein the base portion (16) is received by a shell (24, best seen Figure 6) leading to a gas inlet (26, best seen Figure 6).  Ellis teaches the flap portions wherein “The layers (28, 30, 32) are superposed with one another” (Para 0129), wherein “the elastomer (32) and bonding the fibrous layers (28, 30) together into a laminar composite body (14, 114, 214, 314, 414)” (Para 0129). As shown in Figures 5A and 5B additional variations in bonding, layers, thickness, and material composition have been considered to meet the resultant effect of a suitable patient interface cushion.  Therefore, for it would have been obvious to one having ordinary skill in the art to modify the cushion member of Baigent to include an additional flap portion, as taught by Ellis to provide a more desirable patient interface cushion.
As to Claim 10, the modified Baigent, specifically Ellis teaches the constructed cushion has made of a “fibrous layer” wherein “at least one of the first and second layers is a fibrous material, which is more preferably a fleeced fabric having a knit surface and a puffy brushed fleeced fabric having a knit surface and a puffy brushed surface, with the knit surfaces of each layer being in direct contact with the elastomeric layer.” (Para 0031). As well known, fleece has a density of about 200 gsm (Cuoco 2010/0146680: “the panel is made of synthetic fleece having a weight of at least 200 grams per square meter ( gsm), at least 250 gsm, and at least 300 gsm.” Para 0015; and Wildeman 6,277,469: “a siliconzied hollow fiber fleece having a basis weight of from about 150 gsm to about 250 gsm, and particularly has a basis weight of about 200 gsm.” Column 6, Lines 35-40).
As to Claim 11, the modified Baigent, specifically Ellis teaches “A layer of silicone elastomer as described below in this Example 1 is applied to a thickness of 0.010-0.030 inches on the smooth, non-fleeced side of the SSM.” (Para 0131).

Claims 3 and 4 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320, which is a national stage entry of PCT/AU2015/050745 - having an international filing date of November 26, 2015) in view of Ging et al. (2004/0221850). 
As to Claims 3 and 4, Baigent discloses the features of the cushion member having a flap portion (the combination of 3108 and 3109), wherein the cushion member receives the nasal bridge region of the face (Para 0032, 0072, 0349, 0612, 0613); yet does not expressly disclose the features of cushion to include a pair of nasal transition portions.  Ging teaches a nasal mask (best seen Figures 12-16) including “a nasal bridge notch 930, a pair of side portions 940, and a curved lip region 950” (Para 0099) for accommodating the anatomy of the patient. Ging teaches 

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. Although Primary Examiner appreciates Applicant’s amendments identifying subject matter which is not anticipated by the prior art made of record, the newly added limitations do not appear to be non-obvious from the prior art made of record.  
In particular, on Page 7, Paragraph 2, Applicant alleges “the silicone cushion 3108 is not attached to the cushion membrane 3109” - thus, the newly added limitations “a bonding layer chemically bonded to the first side of the second layer to form a lap-joint” but further “wherein a second side of the second layer at the lap-joint is mechanically bonded to the first layer such that the second layer is disposed between the first layer and the bonding layer at the lap-joint,” are distinct.  Primary Examiner respectfully disagrees. 
Despite Applicant’s amendments, the newly added subject matter appears to be remarkably anticipated by Baigent in Para 0320. 
[0320] FIGS. 21A to 21C depict other examples of the seal forming structure 3100 that may include foam. In these examples, the clip 3103 is formed from a rigid plastic material and a silicone cushion 3108 may be overmolded onto the clip 3103. The seal forming structure 3100 may also include a cushion membrane layer 3109 that may be made from textile or foam and may be glued onto the silicone cushion 3108. Alternatively, the cushion membrane layer 3109 may be made from a textile and the silicone cushion 3108 may be overmoulded onto the cushion membrane layer 3109. In another alternative, the cushion membrane layer 3109 may be made from textile and may be attached to the silicone cushion 3108 by a removable connection, e.g., using hook and loop material.
As shown in the bolded text above, Baigent discloses a bonding layer (defined by the T shaped region of 3103 where 3108 overlaps, best seen Figure 21B) chemically bonded (“overmolded onto the clip 3103.” Para 0320) to the first side of the second layer (3108) to form a lap-joint; wherein the second side of the second layer (3108) is mechanically (“may be glued” and “overmoulded” Para 0320) to the first layer (3109) such that the second layer (3108) is disposed between the first layer (3109) and the second layer (3108).  
Turning to Applicant’s specification, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), Applicant has not providing a distinguishing and exclusionary lexicon between “chemical bonding” and “mechanical bonding”.  In particular, Applicant’s original specification as filed states:
mechanical bond" shall mean a bond formed as a result of the curing (i.e., solidifying) of a material…
[30] As used herein, the phrase "chemical bond" shall mean a bond formed as a result of the curing (i.e., solidifying) of a first material to a second material…

Despite the aforementioned bolded text, it appears both bonding methods include the use of “curing (i.e., solidifying)”.  Applicant’s reliance of “a material” with respect to “mechanical bonding” and “a first material to a second material” with respect to “chemical bonding” does not appear to be exclusionary proviso when looking at Applicant’s independent claims which clearly recite “second layer mechanically bonded to the first layer”, “a bonding layer chemically bonded to the second layer”, and a the newly added limitation “a second side of the second layer at the lap-joint is mechanically bonded to the first layer”.  In light of the aforementioned, it appears each the bonding methodologies of “chemical bonding” and “mechanical bonding” are not exclusionary as each methodology recited has one material “bonded to” another material. 
	Returning to the claims, the only distinguishing feature between the claimed invention and Baigent appears to be the features of “at the lap-joint” - “wherein a second side of the second layer at the lap-joint is mechanically bonded to the first layer such that the second layer is disposed between the first layer and the bonding layer at the lap-joint.”  However, as Baigent does not disclose an exclusionary proviso as to why the second side of the first layer cannot be bonded at the first layer “at the lap-joint” and the second layer disposed between the first layer and the bonding layer “at the lap-joint”, the decision to modify the first layer to extend over the second layer “at the lap-joint” is an obvious to try from a finite number of configurations 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the length of the first layer of Baigent to extend over the second layer “at the lap-joint” in which the second layer and the bonding layer are attached, a known result effective variable, to ensure the “lap-joint” region if/when contacted by the patient’s skin would be constructed of a soft and conformable material to provide patient comfort. 
In light of the aforementioned reasoning, it appears Applicant’s amendment does not effectively distinguishing the claimed invention from the prior art made of record in a non-obvious manner.  
In the interest of advancing prosecution, it appears an advantageous subject matter limitation may include a picture claim of the features of Figures 8A-9B of Applicant’s disclosed invention.   In particular, Figure 9A appears to disclose the features of the cushion at the nasal bridge region; while Figure 9B appears to disclose the features of the cushion at the lip region. In Figure 9A, the distance of the lap-joint (120) at the nasal bridge region appears to be shorter than the distance of the lap-joint (126) at the lip region. As discussed in Paragraph 0037, these differences in configuration at the nasal bridge region and the lip region permit “further flexibility proximate the nose bridge portion 112” allowing the “flap portion 111…to lay properly against the side of the nose… to maintain a seal and eliminate flutter in this area”.   
Although the aforementioned suggestion is not an indication of allowable subject matter, should Applicant recite the aforementioned suggestion this recitation would overcome the prior art made of record as Baigent does not disclose or teach a variation in structure in the nasal bridge region to the lip region of the nasal mask having the specific structure and relationship as claimed with the “mechanical” and “chemical” bonding between layers. While, Applicant may regard this aforementioned limitation to be coextensive with Claim 3 - Primary Examiner maintains the aforementioned suggestion is separate and distinct from Claim 3 as Primary Examiner is emphasizing the length of the lap-joints in each region, while Applicant’s recitation of Claim 3 does not clearly relate this recited structure to the length of the lap-joint.  Regardless, should Applicant recite the aforementioned suggestion, Applicant will be subject to further search and consideration before an indication of allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woodroof (4,303,712) discloses the use of lap-joints in fabric silicone elastomer composite materials was known to provide products which are warm, waterproof and stretchable. 
The following is NOT prior art but is considered pertinent to applicant's disclosure.  Guney et al. (2020/0114107) discloses lap joints in a patient interface cushioning seal (best seen Figures 83 and 85, Para 0603-0605). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785